Title: From James Madison to Albert Gallatin, 4 February 1806
From: Madison, James
To: Gallatin, Albert


                    
                        
                            Sir.
                            Department of State, February 4, 1806.
                        
                        I have the honor to enclose an additional estimate of the expense incurred in the Territory of Michigan, and to request that you will be pleased to place it in such a course as will bring it to the attention of the Legislature. You will observe Sir, that no part of it, except office rent for the Secretary is of a permanent nature. I am &c.
                        
                            James Madison.
                        
                    
                    
                        
                            
                                An additional estimate of expense incurred in the Territory of Michigan.
                                
                                
                            
                            
                                Blank books & other stationery purchased by Govr.
                                }
                                Ds
                            
                            
                                Hull, being a supply for several years
                               
                                200
                            
                            
                                Office rent for the Secretary of the Territory in the last year
                                }
                                40
                            
                            
                                Rent of an House for the meeting of the Territorial
                                }
                                7525
                            
                            
                                Legislature; the public buildings having been burnt
                               
                               
                            
                            
                                Do. for the Supreme Court
                                
                                
                            
                            
                                Expense of Surveying the new Town of Detroit
                                
                                700
                            
                            
                                Clerk hire occasioned by the quantity of writing attending the organization of the government, there being no printing press in the Territory
                                }
                                300
                            
                            
                                
                                
                                $1340
                            
                        
                    
                